Citation Nr: 0506221	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right (minor) shoulder with post-
traumatic arthritis and a scar, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a 20 percent rating for residuals 
of a shell fragment wound to the right shoulder with post-
traumatic arthritis and a scar, effective April 13, 2001.  In 
a June 2002 rating decision, the RO found that there was 
clear and unmistakable error in the March 2002 rating 
decision and concluded that the appropriate effective date 
for the grant of increased compensation benefits was March 
27, 2001.  

The case was remanded to the RO in July 2003 and February 
2004.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's residuals of a shell fragment wound to the 
right shoulder with post-traumatic arthritis and a well-
healed asymptomatic scar are manifested by limitation of 
motion of the minor arm to midway between the side and 
shoulder level with additional functional impairment due to 
pain on use and excess fatigability.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a shell 
fragment wound to the right shoulder with post-traumatic 
arthritis and a scar have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in March 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased rating for his right shoulder disability.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated in March 2002 and 
proper VCAA notice was not provided until March 2004.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and his VA outpatient 
treatment and examination reports.  He has not identified any 
pertinent evidence that has not been obtained that is 
necessary to the adjudication of the issue currently before 
the Board.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

The veteran has reported that he is left-hand dominant, and 
his right shoulder disability encompasses residuals of a 
shell fragment wound with post-traumatic arthritis and a 
scar.  Degenerative or osteoarthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating will be assigned if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, including Note 
1 (2004).  

For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2004).  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact that are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

The veteran's right shoulder disability is currently rated 
20 percent disabling under Diagnostic Code 5201, which 
pertains to limitation of motion of the arm.  Limitation of 
motion of the arm at shoulder level is assigned a 20 percent 
disability rating.  Limitation of motion of the minor arm to 
midway between the side and shoulder level is also assigned a 
20 percent disability rating.  To warrant a 30 percent 
disability rating, motion of the minor arm must be limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).  This is the highest rating available for the 
minor arm under that Diagnostic Code.  

A 30 percent rating is also warranted where there is evidence 
of ankylosis of scapulohumeral articulation (minor) 
intermediate between favorable and unfavorable (Diagnostic 
Code 5200).  A 40 percent rating under either Diagnostic Code 
5200 or Diagnostic Code 5202 would require evidence of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side; or fibrous 
union of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202 (2004).  

The veteran's service medical records show that he sustained 
a penetrating shell fragment wound to the anterior aspect of 
the right shoulder when he was struck by enemy artillery fire 
while serving in Korea in October 1951.  He underwent surgery 
to remove the foreign bodies in the shoulder in November 
1951.  There was no artery or nerve involvement.  

On initial VA examination subsequent to service, in February 
1953, physical examination revealed a well-healed transverse 
scar approximately 3 and one-half inches long on the anterior 
aspect of the right shoulder.  The scar was freely mobile and 
not tender or painful.  There was no gross soft tissue loss, 
and there was normal contour and alignment with no deformity.  

There was no swelling, local heat or redness, or pain or 
tenderness of the right shoulder.  The veteran demonstrated 
full range of painless motion with no abnormal crepitus or 
grating on motion.  No atrophy or weakness was found of the 
shoulder girdle, arm or forearm.  There was no apparent bone 
or joint involvement, no nerve or circulatory involvement, 
and the hand was negative.

In an April 1953 rating decision, the RO granted service 
connection for a scar, shrapnel wound right shoulder and 
assigned a noncompensable rating based on a finding that the 
veteran had clinically recovered from the injury.  

Upon VA examination in February 2002, the veteran reported 
that the pain in his right shoulder had been increasing over 
the past five years.  It was a constant, dull pain that was 
aggravated with movement of the joint, particularly when the 
movement was above shoulder level.  He was unable to lift 
more than five pounds and he was unable to comb his hair or 
use an electric razor in his right hand.  The pain and 
stiffness were worse in the mornings.  Clinical evaluation 
revealed a well-healed scar on the right shoulder with no 
keloid formation and no evidence of inflammation.  The scar 
did not interfere with the function of the joint and was not 
sensitive in manipulation.  There was obvious evidence of 
muscle loss in the right shoulder compared to the left.  
Muscle strength against gravity and force were much less on 
the right than the left.  Manipulation of the right arm in 
anterior was sensitive and painful.  Movement of the shoulder 
joint showed some crepitation but no evidence of fluid in the 
joints.  Range of motion studies demonstrated painless 
forward elevation to 70 degrees; painless abduction to 60 
degrees; painless internal rotation to 60 degrees; and 
painless external rotation to 50 degrees.  Elevation was very 
painful from 70 to 80 degrees and abduction between 60 and 80 
degrees was painful.  The veteran was given a five-pound 
weight and asked to raise it up with his arm raised.  He 
brought it up to 40 degrees and then dropped the weight.  The 
examiner concluded that muscle strength in the right side was 
markedly decreased compared to the left.  X-rays showed mild 
degenerative arthritis of the right shoulder.  The diagnoses 
were:  post-traumatic arthritis of the right shoulder with 
limitation of motion; and scar of the anterior right 
shoulder, well healed and asymptomatic.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C., in 
November 2002.  He stated that he had increasing difficulty 
with his right shoulder, including in the area of the scar.  

VA outpatient treatment records dated from December 1998 to 
October 2003 indicate that the veteran was occasionally seen 
for complaints of right shoulder pain.  

Based on the evidence of record, the Board finds that an 
increased rating is warranted for the veteran's residuals of 
a shell fragment wound to the right shoulder with post-
traumatic arthritis and a scar.  Range of motion studies upon 
VA examination in February 2002 revealed that the veteran's 
elevation and abduction were to less than shoulder level.  
Hence, he met the criteria for a 20 percent rating for the 
minor arm under Diagnostic Code 5201.  However, there was 
evidence of additional functional impairment as evidenced by 
pain on motion as well as weakened movement and excess 
fatigability upon weight bearing.  Hence, with consideration 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, the Board 
finds that the veteran's right shoulder disability more 
closely approximates limitation of motion to 25 degrees from 
his side.   Hence, a 30 percent rating is warranted.  

The veteran's shoulder joint is not ankylosed and his injury 
did not involve any damage to his humerus.  Accordingly, a 
rating in excess of 30 percent may not be assigned under 
Diagnostic Codes 5200 or 5202.  Moreover, these diagnostic 
codes contemplate limitation of motion.  Consequently, a 
separate rating may not be assigned.  Additionally, the scar 
associated with the veteran's right shoulder shell fragment 
wound was reported to be well healed and asymptomatic and did 
not produce any functional impairment.  Therefore, a separate 
rating for this aspect of the disability is also not 
warranted under the diagnostic codes pertaining to scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2004); Esteban 
v. Brown, 6 Vet. App. 259 (1994) (separate ratings may be 
assigned for the separate and distinct manifestations of the 
same injury).

Finally, the Board has considered whether rating the 
veteran's disability pursuant to the diagnostic codes 
pertaining to muscle injuries would be more advantageous to 
him.  The veteran's initial injury involved a shell fragment 
wound and he has been found to have muscle impairment in the 
right shoulder.  It was not specifically reported what muscle 
group was involved, and the veteran's disability has not 
previously been rated as a muscle injury.  However, in 
reviewing the diagnostic codes that involve impairment of the 
muscles of the shoulder, the Board observes that a rating in 
excess of 30 percent is only available for severe muscle 
injuries of the dominant upper extremity.  Since the 
veteran's disability involves his non-dominant (or minor) 
upper extremity, an increased rating may not be assigned.  
See generally, 38 C.F.R. § 4.43, Diagnostic Codes 5301-5306 
(2004).  


ORDER

A 30 percent rating for residuals of a shell fragment wound 
to the right (minor) shoulder with post-traumatic arthritis 
and a scar is granted subject to the regulations governing 
the payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


